Exhibit 10.9

SEVERANCE BENEFITS AGREEMENT

THIS AGREEMENT, entered into as of the          day of                         ,
         by and between [HARLEY-DAVIDSON, INC. OR SUBSIDIARY COMPANY], a
                         corporation (“Employer”), and [NAME OF EXECUTIVE]
(“Executive”).

WHEREAS, Employer desires to continue to attract and retain skilled and
dedicated management employees;

WHEREAS, Executive is currently employed by Employer in an executive capacity
and has unique skills and abilities that are of benefit to Employer; and

WHEREAS, Employer desires to provide Executive certain assurances regarding
severance pay and other benefits in the event of a Covered Termination (as
defined below);

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree as follows:

1. Not an Employment Agreement. This Agreement is not an employment agreement
and shall not change the employment relationship between Employer and Executive.
Except as expressly provided herein, this Agreement shall not amend or alter the
terms of, or limit the benefits to Executive under, any existing or future
employment, transition, change of control or other agreement between Executive
and Employer. This Agreement shall not be amended by any such future agreement
unless such future agreement specifically provides that the terms of this
Agreement shall be amended. Anything in this Agreement to the contrary
notwithstanding and subject to any existing or future employment or other
agreement between Employer and Executive, (a) Executive may terminate
Executive’s employment with Employer at any time and for any reason and
(b) Employer may terminate Executive’s employment with Employer at any time and
for any reason.

2. Definitions.

a. Affiliate. “Affiliate” shall mean, except as set forth in Section 11, any
parent, subsidiary or other affiliate of Employer.

b. Base Salary Amount. “Base Salary Amount” shall mean (1) the amount of
Executive’s average monthly base salary during either (i) if Executive has been
employed by Employer for twelve (12) or more consecutive months immediately
prior to the Termination Date, the twelve (12) consecutive months immediately
prior to the Termination Date or (ii) if Executive has been employed by Employer
for less than twelve (12) consecutive months immediately prior to the
Termination Date, the consecutive months of Executive’s employment with Employer
immediately prior to the Termination Date, multiplied by (2) either (i) if
Executive has been employed by Employer for twenty four (24) or more consecutive
months immediately prior to the Termination Date, twelve (12) or (ii) if
Executive has been employed by Employer for less than twenty four
(24) consecutive months immediately prior to the Termination Date, six (6).



--------------------------------------------------------------------------------

c. Benefit Period. “Benefit Period” shall mean (1) if Executive has been
employed by Employer for twenty four (24) or more consecutive months immediately
prior to the Termination Date, the twelve (12) consecutive months immediately
following the Termination Date or (2) if Executive has been employed by Employer
for less than twenty four (24) consecutive months immediately prior to the
Termination Date, the six (6) consecutive months immediately following the
Termination Date.

d. Cause. “Cause” shall mean:

(1) the conviction of Executive of a felony or a crime involving moral
turpitude, theft or fraud; or

(2) Executive’s refusal to perform duties as directed in good faith by
Executive’s supervisor, which failure is not cured within 10 days after written
notice thereof from Employer to Executive; or

(3) Executive’s engaging in any of the following conduct or actions, as
determined by the Chief Executive Officer of Employer (or if Executive is the
Chief Executive Officer of Employer, by the Board of Directors of Employer):
(A) conduct violating the Employee Commitment that Executive executed,
Employer’s anti-harassment policy or, if applicable to Executive, the
Harley-Davidson, Inc. Financial Code of Ethics; (B) an inappropriate personal
relationship with a subordinate; or (C) an act involving theft, falsification,
fraud or bribery or other corrupt practices with respect to Employer or any of
its parents, subsidiaries or other affiliates; or

(4) Executive’s reckless conduct or willful misconduct which results, or could
reasonably be expected to result, in substantial harm (in relation to
Executive’s annual compensation), as determined by the Chief Executive Officer
of Employer (or if Executive is the Chief Executive Officer of Employer, by the
Board of Directors of Employer), whether financial, reputational or otherwise,
to Employer or any of its parents, subsidiaries or other affiliates.

e. Covered Termination. “Covered Termination” shall mean Employer’s involuntary
termination of Executive’s employment with Employer other than (1) for Cause, or
(2) in connection with the death or Disability of Executive. Notwithstanding the
foregoing, the transfer of Executive’s employment to any Affiliate shall not be
a Covered Termination.

f. Disability. “Disability” shall have the meaning assigned to it in the
long-term disability insurance policy then provided or made available to
Executive by or through Employer. If there is then no such policy or such term
is not defined therein, then “Disability” shall mean Executive’s incapacity due
to physical or mental illness causing Executive to be absent from the full-time
performance of Executive’s duties with Employer for sixty (60) consecutive days.

 

-2-



--------------------------------------------------------------------------------

g. Stock Plans. “Stock Plans” shall mean the Harley-Davidson, Inc. 2009
Incentive Stock Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan, the
Harley-Davidson, Inc. 1995 Stock Option Plan, and any other existing or future
plans for the issuance of stock options, stock appreciation rights, restricted
stock or restricted stock units.

h. Termination Date. “Termination Date” shall mean the date on which a Covered
Termination is effective, which date shall not be less than twenty-five
(25) days after the date the Termination Notice is delivered to Executive.

i. Termination Notice Date. “Termination Notice Date” shall mean the date on
which written notice is delivered by Employer to Executive stating that
Executive’s employment is being terminated pursuant to a Covered Termination and
setting forth the Termination Date.

3. Severance Benefits. In the event of a Covered Termination and in lieu of any
benefits or other amounts that would otherwise be payable by Employer to
Executive as a result of, arising out of or following such Covered Termination,
Executive shall be entitled to all of the following:

a. a lump sum payment, payable within thirty (30) days following the Termination
Date, equal to the Base Salary Amount;

b. during the Benefit Period or the period beginning on the Termination Date and
ending on the date Executive becomes employed on a substantially full-time
basis, whichever is shorter, Employer shall make available to Executive coverage
under Employer’s medical, dental and life insurance (but not short or long term
disability) plans on the same terms as such plans are made available to
Employer’s salaried employees generally; provided that any period of continued
medical and dental coverage pursuant to this provision shall be credited against
(reduce) the maximum period of continuation coverage that Executive (or any
other qualified beneficiary with respect to Executive) is permitted to elect in
accordance with COBRA, or any successor provision thereto;

c. during the Benefit Period or the period beginning on the Termination Date and
ending on the date Executive becomes employed on a substantially full-time
basis, whichever is shorter, Employer shall maintain any life insurance on
Executive’s life owned by Employer;

d. any other benefits payable pursuant to the terms of the Stock Plans (and
applicable agreements thereunder) and any incentive compensation (including
STIP), pension, 401(k), retirement, savings, payment in lieu of post-retirement
life insurance or deferred compensation plans earned up to Termination Date; and

 

-3-



--------------------------------------------------------------------------------

e. reimbursement of any expenses incurred by Executive in the ordinary course of
employment prior to the Termination Date consistent with Employer’s then
existing expense reimbursement policy.

Notwithstanding Sections 3(b) and (c) above, with respect to the first six
months following Executive’s “separation from service” (as defined in
Section 11) during which Executive’s life insurance coverage is extended or
potentially extended in accordance with Section 3(b) and 3(c) above, if the
premiums paid by Employer for coverage during such period under Section 3(b),
and the portion of the premiums paid by Employer under Section 3(c) that are
attributable to current life insurance protection (as determined in accordance
with Internal Revenue Service requirements) during such period, in the aggregate
(the “Life Insurance Coverage Value”), exceeds the amount of the “limited
payments” exemption set forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax
Regulations (or any successor thereto), then, to the extent required in order to
comply with Internal Revenue Code Section 409A, Executive, in advance, shall pay
to Employer an amount equal to the Life Insurance Coverage Value, and promptly
following the six month anniversary of Executive’s “separation from service”,
Employer shall make a cash payment to Executive equal to the amount paid to
Employer by Executive.

4. No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 3 hereof by seeking other employment
or otherwise, nor will the amount provided for in Section 3(a) hereof be reduced
by any compensation earned by Executive as a result of employment by another
employer after the Termination Date.

5. Exclusivity.

a. The benefits provided for herein are intended to constitute a minimum, but
noncumulative, benefit package for Executive in the event of a Covered
Termination. If Executive has or claims to have any Claims (as defined below),
Executive may elect to assert such Claims. If, however, Executive does formally
assert one or more Claims in a writing submitted to Employer, or an appropriate
body to determine such Claims, for the legal enforcement of such Claims, such
writing shall constitute an irrevocable waiver and disclaimer of Executive’s
benefits and rights under this Agreement.

b. As a condition of receiving the benefits provided for herein, Executive shall
be required to execute, prior to receiving any benefits hereunder, a release in
a form reasonably satisfactory to Employer, of any and all claims that Executive
has or may have against Employer or an Affiliate arising out of Executive’s
employment or termination of Executive’s employment (the “Claims”), including
but not limited to any and all claims arising out of contract (written, oral, or
implied in law or in fact), tort (including negligent and intentional acts), or
state, federal or local law (including

 

-4-



--------------------------------------------------------------------------------

discrimination on any basis whatsoever). In addition, Executive shall be
required to execute, prior to receiving any benefits hereunder, in a form
reasonably satisfactory to Employer: a reaffirmation of Executive’s
confidentiality agreement; an agreement regarding non-solicitation of other
employees; and a non-compete agreement effective during the Benefit Period.

c. If Executive has received benefits under this Agreement for a Covered
Termination and thereafter asserts any Claims, Executive shall, notwithstanding
any other agreement to the contrary, return to Employer all benefits received
hereunder as a condition of being allowed to assert any such Claims. If for any
reason Executive cannot legally be compelled to return such benefits, Employer
shall be given, to the extent allowed by law, credit for all amounts received by
Executive under this Agreement against any other amounts otherwise due to
Executive arising out of any such Claims. Notwithstanding the foregoing, this
Section 5(c) shall not be construed to limit or otherwise modify the terms of
any release executed by Executive pursuant to Section 5(b) hereof or otherwise.

6. Other Termination. In the event Executive’s employment with Employer
terminates other than pursuant to a Covered Termination, including without
limitation, a termination for Cause, termination by reason of Executive’s death,
Disability or retirement or a voluntary termination by Executive, Executive
shall be entitled to no benefits or rights under this Agreement. Notwithstanding
anything herein to the contrary, an otherwise involuntary termination of
Executive’s employment will not be treated as a voluntary termination or as a
voluntary retirement solely because Executive’s termination is characterized as
a voluntary resignation or retirement in connection with any public announcement
concerning Executive’s departure or because Executive receives retirement
benefits.

7. Amendment, Termination and Assignment. This Agreement may be amended,
terminated or superseded only by a written instrument signed by Executive and
Employer. This Agreement may not be assigned by Executive. Notwithstanding
anything in this Agreement to the contrary, Employer may unilaterally amend this
Agreement to make changes that Employer reasonably determines are necessary or
appropriate for purposes of causing this Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code and regulations
proposed or promulgated thereunder, so long as Employer makes the same changes
to corresponding agreements to which other Employer executives are parties.

8. Transfer of Employment. If Executive’s employment is transferred to any
Affiliate, such Affiliate shall assume Employer’s obligations hereunder and
following such transfer such Affiliate shall be deemed the “Employer” for
purposes of this Agreement.

9. Headings. Headings used herein are for convenience only and shall not
constitute a part of or affect the meaning or interpretation of this Agreement.

10. Governing Law; Venue. This Agreement shall be deemed to have been made and
executed in the State of Wisconsin and the validity, interpretation and
enforcement hereof shall be governed by the internal laws of the State of
Wisconsin. In the event of any dispute arising

 

-5-



--------------------------------------------------------------------------------

from or in connection with this Agreement, Executive consents and agrees to in
personam jurisdiction and to venue exclusively in either the Circuit Court for
Milwaukee County, Wisconsin, or the United States District Court for the Eastern
District of Wisconsin, located in Milwaukee, Wisconsin.

11. Section 409A Compliance.

a. The Agreement is intended to satisfy the requirements of Internal Revenue
Code Section 409A or be exempt from those requirements. In particular, (1) the
lump sum severance benefit in Section 3(a) is intended to constitute a
“short-term deferral” that is exempt from Section 409A in accordance with
Section 1.409A-1(b)(4) of the Income Tax Regulations (or any successor thereto),
and (2) the medical and dental continuation under Section 3(b) is intended to be
exempt from Section 409A in accordance with Section 1.409A-1(b)(9)(v)(B) of the
Income Tax Regulations (or any successor thereto). In the event that a payment
or benefit that is intended to be exempt from Internal Revenue Code Section 409A
is determined to be subject to Section 409A, any payment that would otherwise be
made on a date prior to six months following Executive’s “separation from
service” instead will be made on the first business day of the month following
the month in which occurs the six month anniversary of Executive’s “separation
from service”.

b. For purposes of this Agreement, Executive will incur a “separation from
service” on the date on which Executive separates from service (within the
meaning of Code Section 409A) from Employer and its affiliates. A “separation
from service” occurs when Employer and Executive reasonably anticipate that no
further services will be performed by Executive for Employer and its affiliates
after that date or that the level of bona fide services Executive will perform
after such date as an employee of Employer or its affiliates will permanently
decrease to no more than 20% of the average level of bona fide services
performed by Executive (whether as an employee or independent contractor) for
Employer and its affiliates over the immediately preceding 36-month period (or
such lesser period of services). An Executive is not considered to have incurred
a Separation from Service if Executive is absent from active employment due to
military leave, sick leave or other bona fide reason if the period of such leave
does not exceed the greater of (i) six (6) months, or (ii) the period during
which Executive’s right to reemployment by Employer or its affiliates is
provided either by statute or by contract; provided that if the leave of absence
is due to a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than six
months, where such impairment causes Executive to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended for up to 29 months without
causing Executive to have incurred a “separation from service”. When used in
connection with the definition of “separation from service, the term “affiliate”
means a corporation, trade or business that, with Employer, constitutes a
controlled group of corporations or a group of trades or businesses under common
control within the meaning of Internal Revenue Code Section 414(b) and (c);
provided that Internal Revenue Code Section 414(b) and (c) shall be applied by
substituting “at least fifty percent (50%)” for “at least eighty percent (80%)”
each place it appears therein.

 

-6-



--------------------------------------------------------------------------------

c. Any amount the payment of which is deferred for six (6) months following
Executive’s “separation from service” to comply with Internal Revenue Code
Section 409A shall, when paid, include interest, calculated at the reference
rate or the prime rate, as the case may be, of US Bank Milwaukee, National
Association, Milwaukee, Wisconsin as in effect from time to time during the
period beginning on the date on which the amount would otherwise have been paid
to the date on which payment is actually made; provided that with respect to the
Life Insurance Coverage Value, the interest period will begin on the date on
which Executive pays the Life Insurance Coverage Value to Employer.

IN WITNESS WHEREOF, the parties have executed this Agreement at Milwaukee,
Wisconsin as of the date first above written.

 

EXECUTIVE:     EMPLOYER: [NAME OF EXECUTIVE]    

[HARLEY-DAVIDSON, INC.

OR SUBSIDIARY COMPANY]

      By:           Name:           Title:    

 

-7-